DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–6 and 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2012/0128186 (published 24 May 2012) (“Endo”).
Claim 1 is drawn to “a method for operating a hearing system for assisting a sense of hearing of a user.” The following table illustrates the correspondence between the claimed method and the system operation described in the Endo reference.
Claim 1
The Endo Reference
“1. A method for operating a hearing system for assisting a sense of hearing of a user,
The Endo reference describes a method for operating a hearing aid, which one of ordinary skill would recognize as a term denoting a device configured to improve, or assist, a user’s sensor of hearing. See Endo at Abs., ¶¶ 2, 22, 53, FIG.2.
“the hearing system having at least one hearing instrument worn in or on an ear of the user,
Endo’s hearing aid system includes two hearing aids, one worn in each ear, to provide a total of four microphones. Id. at ¶¶ 39, 89, FIG.2.
“[the method] comprises the steps of: receiving a sound signal from an environment of the at least one hearing instrument by means of an input transducer of the at least one hearing instrument;
Endo’s hearing aid system operates by receiving various sound signals through an array of microphones 101 that includes two microphones located on each of the user’s ears. Id. An analog-to-digital converter 120 converts those signals into a set of sampled digital signals.
“modifying a received sound signal in a signal processing step to assist the sense of hearing of the user;
Endo’s hearing aid system includes an output sound control section 107. It expands conventional hearing aid processing (e.g., amplification) by modifying input sound signals through beam forming (i.e., directivity sensitivity) to improve the user’s sense of hearing with conversing persons. Id. at ¶¶ 21, 22, 53, FIG.2.
“outputting a modified sound signal by means of an output transducer of the hearing instrument;
Endo describes outputting the modified signals processed by output sound control section 107 so the hearing aid wearer/user will be able to hear the modified signals. Id. at ¶ 53. This operation inherently requires an output transducer to convert the electrical signals into acoustic, mechanical vibration, cochlear stimulus signals or any other known mechanism suitable for stimulating a user’s hearing.
“performing an analysis step which includes the substeps of:
Endo’s beam forming modification is based on an analysis of the input sound signals recorded by microphone array 101. Id. at ¶ 53, FIG.2. 
“recognizing foreign speech intervals in which the received sound signal contains speech of a speaker different from the user;
Endo’s hearing aid includes a speech detection section 140 that performs part of its analysis. Section 140 recognizes foreign-speech intervals and own-speech intervals. Id. at ¶¶ 41–44, FIG.2. In particular, section 140 recognizes foreign-speech intervals based on front speech and side speech. Id.
“identifying various speakers in recognized foreign speech intervals, and wherein each foreign speech interval is assigned to the speaker who speaks in the foreign speech interval;
Similarly, Endo’s section 140 identifies speech from a front speaker and speech from a side speaker. Id. Section 140 assigns speech from the front and side speakers to respective foreign speech intervals, which are further analyzed in sections 105 and 106. Id.
“classifying, for each recognized foreign speech interval, the speaker in a course of an interaction classification as to whether the speaker is in a direct communication relationship with the user as a main speaker or whether the speaker is not in a direct communication relationship with the user as a secondary speaker; and
Endo’s sections 105 and 106 classify front speech and side speech into conversing or non-conversing categories depending on whether the front speaker or the side speaker is directly communicating with the hearing aid wearer/user. See id. at ¶¶ 45–52, FIG.2.
“carrying out a modification of the recognized foreign speech intervals in dependence on the interaction classification in the signal processing step.”
Endo’s output sound control section 107 modifies the directivity of each foreign-speech interval based on whether the interval represents a conversing person or not. Id. at ¶ 53, FIG.2. Speech in the direction of a conversing person is highlighted, while speech in the direction of a non-conversing person is suppressed. Id.

Table 1
For the foregoing reasons, the Endo reference anticipates all limitations of the claim.
Claim 2 depends on claim 1, and further requires the following:
“wherein in the analysis step, for at least one identified speaker, a spatial orientation of the at least one identified speaker relative to a head of the user is detected and taken into consideration in the interaction classification.”
Similarly, Endo’s analysis sections 105 and 106 consider whether foreign-speech intervals are located to the front or to the side of the user. Endo at ¶¶ 45–52, FIG.2. For example, sections 105 and 106 process front speech and side speech separately. Id. For the foregoing reasons, the Endo reference anticipates all limitations of the claim.
Claim 3 depends on claim 1, and further requires the following:
“in the analysis step, own speech intervals are also recognized, in which the received sound signal contains speech of the user; and
“for at least one identified speaker, a chronological sequence of assigned foreign speech intervals and recognized own speech intervals are detected and taken into consideration in the interaction classification.”
In classifying side/front speech as belonging to a conversing person, Endo’s speech detection section 140 includes a section 102 for detecting self-speech, or own-speech intervals. Endo at ¶ 42, FIG.2. Analysis sections 105 and 106 then determine a chronological sequence of foreign-speech and self-speech intervals (e.g., identifying overlaps and silences) to classify foreign-speech as belonging to a conversing person, or not. Id. at ¶¶ 45–52, 67–85, FIGs.2, 4. For the foregoing reasons, the Endo reference anticipates all limitations of the claim.
Claim 4 depends on claim 1, and further requires the following:
wherein in the analysis step, for each said recognized foreign speech interval, an averaged volume and/or a signal-to-noise ratio is ascertained and taken into consideration in the interaction classification.
Similarly, Endo considers power levels (i.e., averaged volumes) in detecting and classifying speech as speech belonging to a conversing person. Endo at ¶¶ 42–44. For the foregoing reasons, the Endo reference anticipates all limitations of the claim.
Claim 5 depends on claim 1, and further requires the following:
“wherein in the analysis step, for each said recognized foreign speech interval, a physiological reaction of the user is detected and taken into consideration in the interaction classification.”
In classifying side/front speech as belonging to a conversing person, Endo’s speech detection section 140 includes a section 102 for detecting self-speech, or own-speech intervals. Endo at ¶ 42, FIG.2. Analysis sections 105 and 106 then determine a chronological sequence of foreign-speech and self-speech intervals (e.g., identifying overlaps and silences) to classify foreign-speech as belonging to a conversing person, or not. Id. at ¶¶ 45–52, 67–85, FIGs.2, 4. The use of self-speech in this way corresponds to the claimed consideration of a user’s physiological reaction—namely, the user’s speech made in response to foreign speech. For the foregoing reasons, the Endo reference anticipates all limitations of the claim.
Claim 6 depends on claim 1, and further requires the following:
“wherein the signal processing step contains the further substeps of:
“amplifying the foreign speech intervals of the or each speaker classified as the main speaker to a greater extent than the foreign speech intervals of the or each speaker classified as the secondary speaker; and/or
“dynamically compressing the foreign speech intervals of the or each speaker classified as the main speaker to a greater extent than the foreign speech intervals of the or each speaker classified as the secondary speaker; and/or
“subjecting the foreign speech intervals of the or each speaker classified as the main speaker to less noise reduction and/or feedback suppression than the foreign speech intervals of the or each speaker classified as the secondary speaker; and/or
“subjecting the foreign speech intervals of the or each speaker classified as the main speaker to direction-dependent damping to a greater extent than the foreign speech intervals of the or each speaker classified as the secondary speaker.”
Similarly, Endo’s output sound control section 107 modifies the directivity of each foreign-speech interval based on whether the interval represents a conversing person or not. Id. at ¶ 53, FIG.2. Speech in the direction of a conversing person is highlighted, while speech in the direction of a non-conversing person is suppressed. Id. For the foregoing reasons, the Endo reference anticipates all limitations of the claim.

Claim 14 is drawn to “a hearing system for assisting a sense of hearing of a user.” The following table illustrates the correspondence between the claimed system and the system described in the Endo reference.
Claim 14
The Endo Reference
“14. A hearing system for assisting a sense of hearing of a user, the hearing system comprising:
The Endo reference describes a hearing aid, which one of ordinary skill would recognize as a term denoting a device configured to improve, or assist, a user’s sensor of hearing. See Endo at Abs., ¶¶ 2, 22, 53, FIG.2.
“at least one hearing instrument worn in or on an ear of the user,
Endo’s hearing aid system includes two hearing aids, one worn in each ear, to provide a total of four microphones. Id. at ¶¶ 39, 89, FIG.2.
“said at least one hearing instrument, containing:
“an input transducer for receiving a sound signal from an environment of said at least one hearing instrument;
Endo’s hearing aid system operates by receiving various sound signals through an array of microphones 101 that includes two microphones located on each of the user’s ears. Id. An analog-to-digital converter 120 converts those signals into a set of sampled digital signals.
“a signal processor for modifying a received sound signal to assist the sense of hearing of the user;
Endo’s hearing aid system includes an output sound control section 107. It expands conventional hearing aid processing (e.g., amplification) by modifying input sound signals through beam forming (i.e., directivity sensitivity) to improve the user’s sense of hearing with conversing persons. Id. at ¶¶ 21, 22, 53, FIG.2.
“an output transducer for outputting a modified sound signal; and
Endo describes outputting the modified signals processed by output sound control section 107 so the hearing aid wearer/user will be able to hear the modified signals. Id. at ¶ 53. This operation inherently requires an output transducer to convert the electrical signals into acoustic, mechanical vibration, cochlear stimulus signals or any other known mechanism suitable for stimulating a user’s hearing.
“said at least one hearing instrument configured to perform an analysis step which includes the substeps of:
Endo’s beam forming modification is based on an analysis of the input sound signals recorded by microphone array 101. Id. at ¶ 53, FIG.2.
“recognize foreign speech intervals in which the received sound signal contains speech of a speaker different from the user;
Endo’s hearing aid includes a speech detection section 140 that performs part of its analysis. Section 140 recognizes foreign-speech intervals and own-speech intervals. Id. at ¶¶ 41–44, FIG.2. In particular, section 140 recognizes foreign-speech intervals based on front speech and side speech. Id.
“identify various speakers in recognized foreign speech intervals, and wherein each foreign speech interval is assigned to the speaker who speaks in the foreign speech interval;
Similarly, Endo’s section 140 identifies speech from a front speaker and speech from a side speaker. Id. Section 140 assigns speech from the front and side speakers to respective foreign speech intervals, which are further analyzed in sections 105 and 106. Id.
“classify, for each recognized foreign speech interval, the speaker in a course of an interaction classification as to whether the speaker is in a direct communication relationship with the user as a main speaker or whether the speaker is not in a direct communication relationship with the user as a secondary speaker; and
Endo’s sections 105 and 106 classify front speech and side speech into conversing or non-conversing categories depending on whether the front speaker or the side speaker is directly communicating with the hearing aid wearer/user. See id. at ¶¶ 45–52, FIG.2.
“carrying out a modification of the recognized foreign speech intervals in dependence on the interaction classification in said signal processor.”
Endo’s output sound control section 107 modifies the directivity of each foreign-speech interval based on whether the interval represents a conversing person or not. Id. at ¶ 53, FIG.2. Speech in the direction of a conversing person is highlighted, while speech in the direction of a non-conversing person is suppressed. Id.

Table 2
For the foregoing reasons, the Endo reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7–13 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Endo; US Patent Application Publication 2016/0373869 (published 22 December 2016) (“Gran”) and US Patent Application Publication 2018/0125415 (published 10 May 2018) (“Reed”).
Claim 7 depends on claim 1, and further requires the following:
“wherein: for the or each speaker classified as the main speaker a measure of a communication quality is detected which is characteristic for a success of an information transfer between the main speaker and the user and a listening effort of the user linked thereto; and
“in the signal processing step, a modification of the foreign speech intervals assigned to the main speaker takes place in dependence on the measure of the communication quality.”
Claim 8 depends on claim 7, and further requires the following:
“wherein a spatial orientation of the or each main speaker relative to a head of the user is detected and wherein the measure of the communication quality is ascertained on a basis of the spatial orientation.”
Claim 9 depends on claim 7, and further requires the following:
“wherein: own speech intervals are recognized in which the received sound signal contains the speech of the user; a chronological sequence of assigned foreign speech intervals and recognized own speech intervals is detected for the or each main speaker, and wherein the measure of the communication quality is ascertained on a basis of the chronological sequence.”
Claim 10 depends on claim 7, and further requires the following:
“wherein for each said foreign speech interval of the or each main speaker, a physiological reaction of the user is detected and wherein the measure of the communication quality is ascertained on a basis of the physiological reaction.”
Claim 11 depends on claim 7, and further requires the following:
“wherein for at least one own speech interval, a spectral property of a voice of the user is ascertained and/or wherein for at least one said foreign speech interval assigned to the main speaker, a spectral property of the voice of the main speaker is ascertained, and wherein the measure of the communication quality is ascertained on a basis of the spectral property of the voice of the user or on a basis of the spectral property of the voice of the main speaker, respectively.”
Claim 12 depends on claim 7, and further requires the following:
“wherein for at least one own speech interval, a volume is ascertained and/or wherein for at least one said foreign speech interval assigned to the main speaker, a volume is ascertained, and wherein the measure of the communication quality is ascertained on a basis of the volume of the own speech interval or foreign speech interval, respectively.”
Claim 13 depends on claim 7, and further requires the following:
“wherein for at least one own speech interval, a speech rhythm is ascertained and/or wherein for at least one said foreign speech interval assigned to the main speaker, a speech rhythm is ascertained, and wherein the measure of the communication quality is ascertained on a basis of the speech rhythm of the user or the main speaker, respectively.”
Claim 7 requires measuring communication quality and modifying foreign-speech intervals based on the measurement. Claims 8–13 further require making the measurement based on spatial orientation (claim 8), turn taking (claim 9), physiological reaction (claim 10), spectral property (claim 11), volume (claim 12) and speech rhythm (claim 13). The Endo reference does not describe modifying foreign-speech intervals based on a similar communication quality measurement.
The differences between the claimed method and the operation of Endo’s hearing aid system are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. The Gran reference describes a method for in-situ optimization of hearing aids based on performance measures. Gran at ¶ 8, Abs. Gran’s optimization method includes generating two measures of performance (i.e., measures of communication quality). Gran at ¶¶ 61–66. The first measure determines a user’s current performance value (e.g., based on the time a user takes to respond to another person). Id. The second measure estimates a user’s performance using a dynamically-updated performance model that accounts for the user’s current performance and an individual user’s audiogram. Id.
Like the claimed method, Gran considers numerous factors in determining the performance measures. In particular, Gran describes using the time taken for the user to respond (i.e., say something in response to another’s speech); the user’s understanding (e.g., based on the presence of confusion words) and the time the user takes to turn towards the direction of incoming speech (i.e., spatial orientation of a sound source relative to a user’s head). Id. at ¶¶ 34–46, 123–25, 176, 178. Gran’s system then analyzes the measure of performance to guide initial and in situ automatic adjustments based on the performance model—i.e., to make adjustments that maximize the current performance measure based on a reference model. See id. at ¶ 67. Adjustments include altering the algorithms used and their parameters, including an amount of noise reduction. Id. at ¶ 183.
Further, the Reed reference, like Gran, also provides a method for in-situ determination of communication quality based on a combined consideration of multiple environmental factors. Reed at ¶¶ 51, 66–77, FIGs.4, 5. Reed measures biomarkers indicative of hearing impairment, and correlating those biomarkers to known types of hearing impairment. Id. The hearing impairment is then used to find associated hearing prosthesis adjustments. Id. Reed specifically describes the use of several speech biomarkers indicative of hearing impairment, including turn taking, the user’s speech amplitude, frequency and speech rate (i.e., speed of speech), signal-to-noise ratio of received speech, number of conversations, sound level of other’s speech (e.g., shouted or conversational) and others. Id. at ¶¶ 51, 52, 123.
Accordingly, as taught and suggested by Gran and Reed, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Endo’s hearing aids to similarly determine a set of biomarkers to generate a performance value, or communication quality measurement. For example, Gran and Reed suggests measuring features and biomarkers including spatial orientation and time taken to turn towards a sound source; turn-taking measurements; physiological responses (e.g., time to respond); spectral properties of self-speech; amplitude of self-speech; rhythm elements, such as rate and stress patterns; signal-to-noise ratio; number of speakers and amplitude of other’s speech. And it would have been obvious to modify foreign-speech intervals based on the measurement to improve hearing aid operation. For the foregoing reasons, the combination of the Endo, the Gran and the Reed references makes obvious all limitations of the claims.
Summary
Claims 1–14 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

10/8/2022